DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	Claims 16-30 are currently pending and have been fully considered.

Priority
3.	Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Allowable Subject Matter
4.	The following is an examiner’s statement of reasons for allowance:
	Claims 16-30 are in condition for allowance because the prior art does not teach or suggest the claimed assembly that comprises a stack having SOEC/SOFC-type solid oxides operating at a high temperature; and a system coupling the stack to a furnace, the system comprising: a threaded hollow connector, which is at least partially threaded on an outer surface thereof, is intended to be attached to a gas inlet/outlet pipe, and comprises an opening for establishing fluid communication with the gas inlet/outlet pipe, a smooth hollow connector, which has an outer surface that is at least partially smooth, is intended to be attached to a gas inlet/outlet pipe of the stack, and comprises an opening for establishing fluid communication with the gas inlet/outlet pipe of the stack, and a threaded nut, which engages with the threaded hollow connector to form a screw/nut system, slides relative to the smooth hollow connector, and comprises a first 
	The closest prior art is considered to be Matsuzaki et al. (US 2006/0147778 A1). Matsuzaki et al. teach (Claim 22)  solid oxide fuel cell modules, the respective fuel cell modules being provided with an opening, on one-side faces thereof, opposite to each other, on the fuel inlet side thereof, and also a hole corresponding to the diameter of the shank of a screw bolt on the other side faces thereof, opposite from the openings of the respective modules, while an interval retaining hollow member having a skirting part corresponding to the respective openings being interposed between the openings, wherein said two units of the solid oxide fuel cell modules are securely held with each other by inserting the screw bolt with a head at one end thereof, or the screw bolt with threads at both ends thereof into the holes, openings, and a hollow part of the interval retaining hollow member, from one end of the screw bolt, and tightening up with a nut, or nuts. 
However, Matsuzaki et al. do not teach or suggest the claimed assembly including a solid oxide fuel cell stack comprising a smooth hollow connector, which has an outer surface that is at least partially smooth, is intended to be attached to a gas inlet/outlet pipe of the stack, and comprises an opening for establishing fluid communication with the gas inlet/outlet pipe of the stack, and a threaded nut, which 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEWART A FRASER whose telephone number is (571)270-5126. The examiner can normally be reached M-F, 7am-4pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on 571-270-5256. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEWART A FRASER/Primary Examiner, Art Unit 1724